DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 -16 is/are rejected under 35 U.S.C. 103 as being unpatentable over T (translation provided) (‘628) in view of Lee US 2015/0002010.

Regarding claim 1, 628’ teaches a polarizing plate laminate comprising: a polarizer (110); an adhesive agent layer (130) or a bonding agent layer provided on the polarizer; a viewing angle (140) compensation film provided on the adhesive agent layer or the bonding agent layer; and a base film (150) provided on the viewing angle compensation film, wherein the viewing angle compensation film comprises a pattern layer (141) and a planarization layer (142) and a difference in refractive index between the pattern layer and the planarization layer is 0.02 to 0.4 [0035], wherein the pattern layer comprises: a first surface comprising a flat surface; and a second surface opposite to the first surface and comprising a plurality of protrusions, wherein each of the protrusions comprises a first inclined surface and a second inclined surface, wherein an angle (θ.sub.1) between the first inclined surface or a surface extending from the first inclined surface and the first surface and an angle (θ.sub.2) between the second inclined surface or a surface extending from the second inclined surface and the first surface are the same as each other (see fig. 1), 
Aspect ratio of protrusion=Height of protrusion/Pitch of protrusion.  [Equation 1]
628’ does not teach and wherein the highest point or the lowest point of each of the protrusions has a radius of curvature (R) of 1 μm or less wherein an aspect ratio of each of the protrusions represented by Equation 1 is more than 1.5 and less than 3.0.  Lee teaches the highest point or the lowest point of each of the protrusions has a radius of curvature (R) of 1 μm or less (fig. 6-7) [0052]-[0053] and aspect ratio of 3.0.  It is noted aspect ratio is measured differently however A ~= S thus an aspect ratio of 3.0 according to Lee would translate to a H/P to be 1.5 to efficiently prevent color change depending on viewing angle [0052].
MPEP 2144.05 states 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
Therefore, it would have been obvious to one of ordinary skill in the art to modify 628’ in view of Lee to prevent color change depending upon viewing angle.
Regarding claim 2, 628’ teaches a polarizing plate laminate comprising: a polarizer (110); an adhesive agent layer (130) or a bonding agent layer provided on the polarizer; a viewing angle compensation film (140) provided on the adhesive agent layer or the bonding agent layer; and a base film (150)  provided on the viewing angle compensation film, wherein the viewing angle compensation film comprises a pattern layer and a planarization layer and a difference in refractive index between the pattern layer and the planarization layer is 0.02 to 0.4, wherein the pattern layer comprises: a first surface comprising a flat surface; and a second surface facing opposite to the first surface and comprising a plurality of protrusions, wherein each of the protrusions comprises a first inclined surface and a second inclined surface, wherein an angle (θ.sub.1) between the first inclined surface or a surface extending from the first inclined surface and the first surface and an angle (θ.sub.2) between the second inclined surface or a surface extending from the second inclined surface and the first surface are the same as each other, 
628’ does not explicitly teach wherein an aspect ratio of each of the protrusions represented by Equation 1 is more than 1.5 and less than 3.0, and wherein a flat surface is provided between the protrusions adjacent to each other:
Aspect ratio of protrusion=Height of protrusion/Pitch of protrusion.  [Equation 1].
Lee teaches the highest point or the lowest point of each of the protrusions has a radius of curvature (R) of 1 μm or less (fig. 6-7) [0052]-[0053] and aspect ratio of 3.0.  It is noted aspect ratio is measured differently however A ~= S thus an aspect ratio of 3.0 according to Lee would translate to a H/P to be 1.5 to efficiently prevent color change depending on viewing angle [0052].  Therefore, it would have been obvious to one of ordinary skill in the art to modify 628’ in view of Lee to improve viewing angles.
	Regarding claim 3, 628’ does not explicitly teach the polarizer and the bonding agent layer are provided in direct contact with each other.  However it would have been obvious to omit the protection layer (120) this to reduce thickness.  It is not apparent this will result in any significant difference as evidenced by claim 4.
	Regarding claim 4, 628’ teaches a polarizer protective film (120) between the polarizer and the adhesive agent layer.
	Regarding claim 5, 628 teaches further comprising an optical layer on a surface of the base film opposite to a surface on which of the base film provided with the viewing angle compensation film is disposed [0043].
	Regarding claim 6, 628’ teaches the optical layer comprises one or more layers selected from the group consisting of an anti-glare (AG) layer, a hard coating (HC) layer, a low refractive index (LR) layer, an anti-glare and low-reflection (AGLR) layer and an antireflection (AR) layer [0043].
	Regarding claim 7, 628’ teaches the protrusions have a height of 5 μm to 100 μm [0036] (see MPEP citation above).
	Regarding claim 8, 628’ teaches the protrusions have a pitch of 5 μm to 30 μm ([0037] (see MPEP 2144.05 citation above).
	Regarding claim 9, Lee teaches an angle (θ) between the first inclined surface or the surface extending from the first inclined surface and the second inclined surface or the surface extending from the second inclined surface is 20° to 60° (see fig 7 60 degrees).
	Regarding claim 10 and 12, Lee teaches  wherein the highest point of each of the protrusions has a radius of curvature (R) of 1 μm or less, and a flat surface is provided between the protrusions adjacent to each other (see fig. 6) (assumes a low height near 1-2 micron [0052]).
	Regarding claim 11, Lee teaches the flat surface provided between the protrusions adjacent to each other has a length of 3 μm or less (pitch can be as low as 1 micron [0052]).
	Regarding claim 13, 628’ teaches a display device comprising: a liquid crystal cell; a first polarizing plate(fig. 5 1300) provided at a viewing side of the liquid crystal cell; a second polarizing plate (1100) provided at a side opposite to the viewing side of the liquid crystal cell; and a backlight unit [0003] provided at a side opposite to a surface of the second polarizing plate facing the liquid crystal cell, wherein the first polarizing plate or second polarizing plate is the polarizing plate laminate of claim 1 [0051].
	Regarding claim 14, 628’ teaches the second polarizing plate is the polarizing plate laminate [0052].
	Regarding claim 15, 628’ does not explicitly teach a second surface of the pattern layer is disposed close to the liquid crystal cell.  However MPEP 2143 states e Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877.
The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on common sense or ordinary ingenuity. In re Van Os, 844 F.3d 1359, 1361, 121 USPQ2d 1209, 1211 (Fed. Cir. 2017) ("Absent some articulated rationale, a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’ is no different than merely stating the combination ‘would have been obvious.’").
I.    EXEMPLARY RATIONALES
Examples of rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
The orientation of the polarizing plate is limited to a finite number of finite number of identified, predictable solutions, with a reasonable expectation of success; thus would be considered obvious to one of ordinary skill in the art.
	Regarding claim 16, 628’ and Lee do not explicitly teach the display device is a display device for a vehicle.  However display devices have long been used in vehicles to provide navigation, entertainment or display general information via a HUD and it would have been obvious to one of ordinary skill in the art to apply the display of 628’ and Lee for such purposes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871